WILBORN LAW OFFICE, P.C.
TIM WILBORN, Attorney at Law -           OSB # 944644
tim@wilbomlaw.com
P.O. Box 370578
Las Vegas, NV 89137
Voice: (702) 240-0184
Fax: (503) 926-9133
  Attorney for Plaintiff




                              UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON



STACEY RANDALL,                                                        Case No. 1:15-cv-02187-AA

       Plaintiff,

vs.                                                                           ORDER

COMMISSIONER of Social Security,

       Defendant.


       Attorneys' fees in the amount of $15,001.75 are hereby awarded to Attorney Tim Wilborn

pursuant to 42 U.S.C. § 406(b). Previously, this court awarded fees pursuant to the Equal Access

To Justice Act (EAJA), 28 U.S.C. § 2412. When issuing the§ 406(b) check, the agency is directed

to subtract the amount of the EAJA fees previously received by the attorney ($5,690.85) and to send

to Plaintiff's attorney, Tim Wilborn, at the address above, the balance of$9,310,90, minus any user

fee. Any amount withheld after all administrative and court attorneys fees are paid should be

released to the claimant.

                     !
       DATED this 4-i¼day of--'.L.!..l.'-'lL.l..A-C'----;,.



                                                United States District Court Judge

Presented by:
s/ Tim Wilborn, OSB # 944644
(702) 240-0184
 Attorney for Plaintiff

ORDER - Page I
